Order entered September 18, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01002-CV

             VALPAK DIRECT MARKETING SYSTEMS, INC., Appellant

                                             V.

                          COLONIAL SAVINGS, F.A., Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-03570-2018

                                         ORDER
       Before the Court is appellant’s September 14, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to October 11, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE